Citation Nr: 1201056	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to July 1979.  He also had periods of active duty for training and inactive duty training as a member of the military reserves from approximately 1988 to 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served as a radio operator during military service, and was exposed to such acoustic trauma as radio noise during such service.  

2.  The Veteran has a current diagnosis of tinnitus as the result of acoustic trauma during military service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records, to include his July 1979 service separation examination, are negative for any diagnosis of or treatment for tinnitus, or a related auditory impairment.  Nevertheless, his DD Form 214 confirms a military occupational specialty (MOS) of radioman.  Additionally, the July 1979 service separation examination appears to be without any audiological testing whatsoever, as audiometric findings are not provided.  

Following his separation from active duty, the Veteran entered the military reserves in approximately 1988.  On a March 1996 audiometric evaluation, he reported a history of ringing in his ears, but denied any current ringing in his ears.  He denied any noise exposure at his current civilian job.  

Upon receipt of his claim, the Veteran was afforded a VA audiological examination in May 2009.  He reported he first noticed tinnitus in approximately 2005, at about the same time his wife died.  During service, he was a radio operator aboard ship, according to his statements to the examiner.  Although the examiner had the opportunity to review the Veteran's claims file in conjunction with the examination, his service treatment records for his service from 1970-79 were not yet of record.  Regarding the etiology of the Veteran's tinnitus, the examiner stated that there was no evidence that this disorder was caused by noise exposure during service, as no such complaints were noted during service.  

The Veteran was also afforded a June 2009 VA ear, nose, and throat examination.  He reported exposure to radios and radio headphones during service, and denied any specific treatment for hearing loss or tinnitus during service.  The examiner diagnosed chronic tinnitus, but stated it less likely than not that this disorder was related to active military service, as it was not reported during such service or for many years thereafter.  

In his written contentions, the Veteran has asserted that during service, he was stationed aboard ship for much of his service, in an environment which was generally very loud.  The Board notes that, despite the fact he is a layperson, the Veteran is competent to testify regarding such observable symptomatology as exposure to acoustic trauma and a ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After considering the totality of the record, the Board finds the evidence in relative equipoise.  First, the Board notes that according to the May and June 2009 VA audiological examination results, the Veteran has a current diagnosis of tinnitus.  The Veteran has testified that during service, he worked as a radio operator aboard ship, and was routinely exposed to both the noises of the radio, as well as the ship in general.  His confirmed military service as a radioman in the Navy suggests these assertions are credible, and they are found as such by the Board.  Finally, although both the May and June 2009 VA examiners suggested the Veteran's tinnitus was unlikely to be related to military service as it was not shown during such service or for many years thereafter, the Board finds these opinions problematic for several reasons.  First, the Board notes that the May 2009 examiner did not have the opportunity to review the 1970-79 service treatment records.  Additionally, although it is true that the Veteran did not report tinnitus during his initial period of active military service, the Board also notes that no audiological testing appears to have been conducted at the time of his July 1979 service separation examination.  Later, during his period of reserve service from 1988 to 1999, the Veteran did give, during a March 1996 audiological evaluation, a past history of ringing in his ears.  As noted above, a layperson is competent to testify regarding such observable symptomatology as tinnitus.  See Jandreau, 492 F.3d at 1372.  Neither examiner remarked about the Veteran's reported history of ringing in the ears in 1996.  Finally, the Board notes that VA has previously conceded that generally, tinnitus can develop months or even years after exposure to acoustic trauma.  See VBA Training Letter 10-02, "Adjudicating Claims for Hearing Loss and/or Tinnitus" (March 18, 2010).  

In conclusion, the Board finds the evidence of record to be in relative equipoise.  In such situations, the law states that the benefit of the doubt is to be granted the claimant, that the award of service connection for bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran seeks an increased initial rating for his service-connected dysthymic disorder.  According to the May 2009 VA psychiatric examination report, the Veteran receives VA medical care at the Roseburg VA medical center.  Review of the claims file does not indicate the treatment records associated with this care are of record.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Next, the Veteran has alleged that the symptoms of his dysthymic disorder have worsened since the most recent VA medical examination, in May 2009.  As this examination was conducted more than two and a half years ago, the Board finds that a more recent VA medical examination is warranted.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Roseburg, Oregon, or any other VA medical facility at which the Veteran has received treatment.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected dysthymic disorder.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's psychiatric disability in terms conforming to the applicable rating criteria.  In addition, the examiner should discuss the effect of the Veteran's psychiatric disability on his social and occupational functioning.  The examiner should provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


